DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Due to Applicant’s arguments and/or amendments, all previous 35 U.S.C. 112 rejections are hereby withdrawn.
Applicant’s arguments with respect to the prior art rejections of the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1,4,19 are rejected under 35 U.S.C. 103 as being unpatentable over Asami et al. JP 2007-137665 A in view of Asami et al. USP 8,474,807.
	Asami (‘665) discloses, regarding claim 1, a post-processing device (PD; fig.1) comprising:
an inlet for receiving a booklet to be post-processed (see inlet from PR to PD in fig.1),
an outlet for outputting the booklet after post-processing (adjacent rollers 12; see fig.1),
a cutting assembly (C) for cutting away an outer portion of sheets of the booklet, said cutting assembly comprising a knife and a support, 
a square folding assembly comprising a press (7) for applying pressure along a spine of the booklet,
a conveying system configured to move the booklet along a transportation path from the inlet to the outlet via the cutting assembly and the square folding assembly (see conveying means in at least fig.1), 
at least one of the cutting assembly or the square folding assembly being movably attached to the post-processing device such that a distance between the square folding assembly and the cutting assembly is variable by movement of at least one of the cutting assembly or the square folding assembly (see at least fig.2,3,5,6).
However, Asami (‘665) does not expressly disclose the remaining limitations of the claims.
Asami (‘807) teaches [regarding claim 1] a square folding assembly (330) for deforming the spine to a desired square shape (see at least fig.11-17), and a clamping assembly (320,321,325,326) configured to be operable between a clamping position in which the clamping assembly clamps the spine of the booklet to hold the booklet static in a processing position for processing by the square folding assembly (see at least fig.15), and an open position in which the clamping assembly allows the booklet to move (see at least fig.16,17), [regarding claim 4] wherein the clamping assembly (320,321,325,326) is provided adjacent the square folding assembly (330), and [regarding claim 19] a method of operating the post-processing device according to claim 1, comprising: moving the at least one of the square folding assembly or the cutting assembly to be a predetermined distance apart (see at least fig.2).
	Before the effective filing date, it would have been obvious to one having ordinary skill in the art to modify the square folding assembly such that it deforms the spine to a desired square shape, and provide and a clamping assembly configured to be operable between a clamping position in which the clamping assembly clamps the spine of the booklet to hold the booklet static in a processing position for processing by the square folding assembly, and an open position in which the clamping assembly allows the booklet to move, wherein the clamping assembly is provided adjacent the square folding assembly, and a method of operating the post-processing device according to claim 1, comprising: moving the at least one of the square folding assembly or the cutting assembly to be a predetermined distance apart, as taught by Asami (‘807), in the device and method of Asami (‘665), for the purpose of providing a squaring of the spine of a booklet achieving high quality of appearance and energy saving (see at least Abstract). 

Allowable Subject Matter
5.	Claims 2,3,5-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A. NICHOLSON III whose telephone number is (571)272-5487. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael C McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE A NICHOLSON III/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        5/19/2022